Name: Commission Implementing Regulation (EU) NoÃ 756/2013 of 6Ã August 2013 amending Regulation (EC) NoÃ 657/2008 laying down detailed rules for applying Council Regulation (EC) NoÃ 1234/2007 as regards Community aid for supplying milk and certain milk products to pupils in educational establishments
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  executive power and public service;  economic policy;  processed agricultural produce;  teaching;  distributive trades
 Date Published: nan

 7.8.2013 EN Official Journal of the European Union L 211/1 COMMISSION IMPLEMENTING REGULATION (EU) No 756/2013 of 6 August 2013 amending Regulation (EC) No 657/2008 laying down detailed rules for applying Council Regulation (EC) No 1234/2007 as regards Community aid for supplying milk and certain milk products to pupils in educational establishments THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 102 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 657/2008 (2) lays down rules for applying Regulation (EC) No 1234/2007 as regards Union aid for supplying certain milk products to pupils in educational establishments under Article 102 of that Regulation. In order to improve the administrative and financial management of the school milk scheme, certain rules should be clarified. (2) Article 11(2) of Regulation (EC) No 657/2008 provides that payment applications may cover periods of one to seven months. It is appropriate to specify that each such period should be within one single school year period running from 1 August to 31 July. (3) Article 15(4) of Regulation (EC) No 657/2008 provides that on-the-spot checks shall be conducted throughout the period from 1 August to 31 July and shall cover a period of at least the previous 12 months. In order to make controls more effective, the time span for carrying out the on-the-spot checks should encompass the school year period running from 1 August to 31 July to which they relate and the following 12 months, leaving to Member States to decide on the timing of the on-the-spot checks within that time span. The on-the-spot checks should however cover a period of at least four months of the school year period concerned. Deadlines for the completion of on-the-spot checks and of the control reports should also be fixed. (4) In order to take account of the deadlines concerning on-the-spot checks established in the present Regulation, the deadline for notifying information provided for in Article 17(1) of Regulation (EC) No 657/2008 should be amended. In addition, it is necessary to clarify that the notifications referred to in that Article relate to the products distributed in the respective school year period running from 1 August to 31 July. (5) In order to assess the proportion of children participating in the school milk scheme, it is appropriate to provide for additional information to be submitted in accordance with Article 17(2) of Regulation (EC) No 657/2008. (6) Regulation (EC) No 657/2008 should therefore be amended accordingly. (7) It is necessary to make the new rules applicable as from the beginning of the new school year period which starts on 1 August 2013. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 657/2008 is amended as follows: (1) in Article 11, paragraph 2 is replaced by the following: 2. Member States shall specify the frequency of applications. These may cover periods of one to seven months within one single school year period running from 1 August to 31 July.; (2) Article 15 is amended as follows: (a) paragraph 4 is replaced by the following: 4. On-the-spot checks shall be carried out during the school year period running from 1 August to 31 July to which they relate (period N) or during the following 12 months (period N+1), or during both. On-the-spot checks shall cover a period of at least four months of the school year period to which they relate (period N). Each on-the-spot check shall be considered completed once the corresponding control report, as referred to in paragraph 8, is available.; (b) in paragraph 8, the following subparagraph is added: All control reports shall be completed no later than 12 months after the end of the school year period running from 1 August to 31 July to which the respective on-the-spot checks relate (period N+1).; (3) Article 17 is amended as follows: (a) in paragraph 1 the introductory phrase is replaced by the following: 1. By 31 October each year, Member States shall provide the Commission with the following information as regards products distributed during the school year period running from 1 August to 31 July which has ended in the previous calendar year, broken down by applicant as defined in Article 6 of this Regulation:; (b) in paragraph 2, the following points are added: (f) the approximate number of children in regular attendance in all educational establishments participating in the school milk scheme; (g) the approximate number of children eligible under the school milk scheme. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from the school year period running from 1 August 2013 to 31 July 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 183, 11.7.2008, p. 17.